DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-15, 17-21, 23-25, 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Brannan et al (Pub. No.:  US 2015/0073266) in view of Kanade et al (Pub. No.:  US 2009/0163810) and further in view of Suri et al (Pub. No.:  US 2009/0048515). 
	Regarding claim 13, 21, 23, 28, Brannan et al disclose a method of registering a luminal network to a 3D model of the luminal network [see abstract], the method comprising:
generating a 3D model of a luminal network based on images of the luminal network [see abstract];
determining a plurality of locations in the luminal network proximate a target within the luminal network [see 0006-0009];  
registering the 3D model of the luminal network to the luminal network [see fig 5B] by disclosing register the new target to the 3D model [see fig 5B];
displaying guidance for navigating a sensor into each of a plurality of lumens originating at each of the plurality of locations proximate the target];
tracking a sensor while the sensor is navigated into each of a plurality of lumens originating at each of the determined plurality of locations [see abstract] by disclosing the EWC is configured to navigate the luminal network of a patient toward a target following the pathway plan and the EM sensor extends distally from the EWC and senses the EM field [see abstract];
registering the 3D model of the luminal network to the luminal network proximate the target based on the tracking of the sensor within each of the plurality of lumens [see abstract; 0006-0010].
augmenting a registration of the 3D model of the luminal network to the luminal network [see 0047, 0051, 0002] by disclosing generated visual images may be augmented to and integrated with the 3D model of the lung or 2D images such as the CT scan images [see 0051];
Brannan et al may not explicitly mention locally registering.
Nonetheless, Kanade et al disclose in a 3D model of a plane, there are several surface points that show the object is actually is curved. Rigid global registration cannot find a good alignment of the points and the model (see FIG. 7(A)). Using a radial basis local non-rigid registration, the model can be modified according to the surface points locally and non-rigidly. The result is a much better fit for the points [see 0075].
Nonetheless, Suri et al disclose the interpolation may be done using an elastically deformable model such as, for example, using a thin-plate spline based interpolation and the biopsy sites identified in the reference plan 1110 can be mapped onto current image using thin-plate spline interpolation 1112, therefore planned biopsy sites 1114 can be identified [see 0054 and fig 11].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Brannan et al and Kanade et al by using a local registration; because the model can be modified according to the surface points locally and non-rigidly. The result is a much better fit for the points [see 0075, Kanade et al].

Regarding claims 14, 24, 29, Brannan et al disclose wherein the luminal network is an airway of a patient [see 0002, 0063, figs 3-4D].

Regarding claims 15, 25, 30, Brannan et al disclose wherein the 3D model is a model of the airway of the patient [see 0002, 0063, fig 3] by disclosing planning a pathway involves using software for generating and viewing a three-dimensional (3D) model of the bronchial airway tree ("BT") and viewing the CT data to identify targets [see 0042].

Regarding claims 17-18, Brannan et al disclose generated visual images may be augmented to and integrated with the 3D model of the lung or 2D images such as the CT scan images [see 0051].
Brannan et al don’t disclose using thin plate spline interpolation to non-rigidly register the 3D model of the luminal network to the luminal network.
Nonetheless, Kanade et al disclose non-rigidly register the 3D model of the luminal network to the luminal network and augmenting the non-rigid registration of the 3D model of the luminal network to the luminal network with the local registration [see 0010, 0012] by disclosing the registration process may further involve refining the registration based on a free-form non-rigid registration [see 0010, 0012].  Kanade et al disclose in a 3D model of a plane, there are several surface points that show the object is actually is curved. Rigid global registration cannot find a good alignment of the points and the model (see FIG. 7(A)). Using a radial basis local non-rigid registration, the model can be modified according to the surface points locally and non-rigidly. The result is a much better fit for the points [see 0075].
Brannan et al, Kanade et al don’t mention using thin plate spline interpolation.
Nonetheless, Suri et al disclose the interpolation may be done using an elastically deformable model such as, for example, using a thin-plate spline based interpolation and the biopsy sites identified in the reference plan 1110 can be mapped onto current image using thin-plate spline interpolation 1112, therefore planned biopsy sites 1114 can be identified [see 0054 and fig 11].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Brannan et al, Kanade et al and Brannan et al and Suri et al using thin plate spline interpolation; to improve the accuracy of the registration.

	Regarding claim 19, Brannan et al disclose determining if the local registration of the 3D model of the luminal network to the luminal network proximate the target is complete [see 0081-0082, 0088] by disclosing the monitoring device 130 may receive and display the captured images on the monitoring device 130 so that a clinician may confirm that the location of the catheter guide assembly 110 is in an intended place, particularly for use in confirmation of registration [see 0088];
displaying further guidance for navigating the sensor into each of the plurality of lumens originating at each of the plurality of locations proximate the target if it is determined that the local registration proximate the target is not complete. see 0081-0082, 0088] by disclosing the monitoring device 130 may receive and display the captured images on the monitoring device 130 so that a clinician may confirm that the location of the catheter guide assembly 110 is in an intended place, particularly for use in confirmation of registration [see 0088].
Regarding claim 20, Brannan et al disclose determining if the local registration of the 3D model of the luminal network to the luminal network proximate at least one additional target is complete and displaying further guidance for navigating the sensor into each of a plurality of lumens originating at each of the plurality of locations proximate the at least one additional target if it is determined that the local registration proximate the at least one additional target is not complete [see 0081-0082, 0088] by disclosing the monitoring device 130 may receive and display the captured images on the monitoring device 130 so that a clinician may confirm that the location of the catheter guide assembly 110 is in an intended place, particularly for use in confirmation of registration [see 0088].

Claims 16, 22, 26-27, 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Brannan et al (Pub. No.:  US 2015/0073266) in view of Kanade et al (Pub. No.:  US 2009/0163810) and further in view of Suri et al (Pub. No.:  US 2009/0048515) as applied to claims 13, 23, 28 above and further in view of Gilboa (Pub. No.: US 2004/0249267)
Regarding claims 16, 22, 26-27, 31-32, Brannan et al disclose the monitoring device 130 may receive and display the captured images on the monitoring device 130 so that a clinician may confirm that the location of the catheter guide assembly 110 is in an intended place, particularly for use in confirmation of registration [see 0088].
Brannan et al, Suri et al and Kanade et al don’t disclose wherein at least one of the plurality of locations is used as a fiducial marker for identifying a location of the target.
Nonetheless, Gilboa discloses wherein the carinas are used as fiducial markers for identifying the location of the target [see 0095,0097,0150] by disclosing the carina between the main left and right bronchi for designation of a fiducial point for the procedure [see 0095] and after the bronchoscope has been advanced to bring a location sensor into proximity with a point on the carina for use as a fiducial point in the procedure [see 0097].  Gilboa et al disclose wherein the plurality of locations are bifurcations in the luminal network [see 0148] by disclosing in the bronchial tree, the available anatomical landmarks are the bifurcations of the bronchi which are up to a few centimeters in size for those at the entry of the bronchus [see 0148].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Kanade et al, Suri et al, Brannan et al and Gilboa et al by using a fiducial marker for identifying a location of the target; to facilitate navigation to a target within a branched structure such as the bronchial tree, and which allows a medical tool to be brought accurately to the target [see 0007, Gilboa] and for accurately detecting treatment areas.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/Primary Examiner, Art Unit 3793